Case 1:18-cv-06802-AKH Document 31 Filed 12/16/18 Page 1of1

UNITED STATES DISTRJCT COURT SOUTHERN DISTRJCT OF NEW YORK

BEVERLY J. EZRA, an individual,

Plaintiff,
Case No.: 1:18-cv-06802-AKH

Vs. NOTICE OF APPEAL
WEITZ & LUXENBERG, P.C., a New York
Professional Corporation, and DOES and ROES I through XX, inclusive

Defendants.

Notice is hereby given that Beverly J. Ezra in the above-named case appeal to the United States
Court of Appeals for the Second Circuit from the order entered on 11/28/2018 that granted

defendant’s motion for judgment on the pleadings

Executed this foi day of Lec Ci Dap iti’, in Incline Village, Nevada.

ALAN S. LEVIN, MD, JD
Nevada Bar No.: 7062
P.O. BOX 4703

INCLINE VILLAGE, NV 89450

P. 775 831 5603 F. 775 831 9478
flitequack@aol.com

 
